In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                            No. 15-444V
                                    Filed: September 11, 2015
                                            Unpublished

****************************
ELIZABETH BELL,                        *
                                       *
                   Petitioner,         *    Ruling on Entitlement; Concession;
                                       *    Influenza (“Flu”) Vaccine; Shoulder
                                       *    Injury Related to Vaccine Administration
SECRETARY OF HEALTH                    *    (“SIRVA”); Special Processing Unit
AND HUMAN SERVICES,                    *    (“SPU”)
                                       *
                   Respondent.         *
                                       *
****************************
Glenn Bowens, Bowens Law Firm, Winnsboro, SC, for petitioner.
Douglas Ross, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

      On May 1, 2015, Elizabeth Bell filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 [the
“Vaccine Act” or “Program”]. Petitioner alleges that as a result of an influenza [“flu”]
vaccination on September 14, 2010, she suffered a shoulder injury.3 Petition at 1. The
case was assigned to the Special Processing Unit of the Office of Special Masters.

       On September 10, 2015, respondent filed her Rule 4(c) report in which she
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 2-4. Specifically, respondent indicates that she has “concluded that

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I intend to
post it on the United States Court of Federal Claims' website, in accordance with the E-Government Act
of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
3
   As noted by respondent, the “petition was filed within a year of dismissal (on December 29, 2014) of an
action filed on September 6, 2013, within three years of vaccination, in South Carolina State Court, so the
filing of the petition here is timely.” Respondent’s Rule 4(c) Report filed September 10, 2015 at 1.
petitioner suffered a non-Table injury of SIRVA [a shoulder injury related to vaccine
administration] and that the preponderance of the medical evidence indicates that the
injury was causally related to the flu vaccination petitioner received on September 14,
2010.” Id. at 3-4. Additionally, respondent indicates that she “did not identify any other
causes for petitioner’s SIRVA,” and that “petitioner met the statutory requirements by
suffering the condition for more than six months.” Id. at 4.

       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

IT IS SO ORDERED.
                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master




                                             2